DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11, 15-21, and 24-28 are pending. Claims 1 and 27 have been amended. Claims 12-14, 22-23 and 29-32 are cancelled.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 03/10/2022 containing amendments and remarks to the claims.
The rejection of claims 1-11 and 15-28 under 35 U.S.C. 112(a) is withdrawn due to amendments made to claims 1 and 27. 

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
On pages 7-8 of the Applicant’s remarks, the Applicant argues that it would not be obvious to modify Sofranko with Baerns to incorporate CaSO4 into the oxygen transfer agent because Baerns is directed to a catalyzed process that requires oxygen to be fed in a specific ratio with methane in order to affect an oxidative coupling reaction and therefore teaches away 4 in a reaction that takes place in the substantial absence of oxygen and because Baerns teaches CaSO4 as a catalyst, whereas the claimed CaSO4 participates in the reaction and is a reagent. 
The Examiner does not find the Applicant’s arguments persuasive. It is first noted that the primary reference Sofranko discloses processes for producing olefins from a hydrocarbon feed comprising methane or C2-C5 alkanes comprising contacting, in a reactor, the hydrocarbon feed with a catalyst composition comprising reducible metal oxides. The contacting may occur with or without a gaseous oxidant, which may or may not include molecular oxygen (col. 3, lines 52-65; col. 9, lines 15-21). In cases where contacting occurs without a gaseous oxidant, the oxidant requirement for the oxidative reactions is provided by the catalyst composition as a selective oxidant (co. 3, lines 52-60). Furthermore, in cases where a gaseous oxidant is used, the gaseous oxidant may be oxides of nitrogen, and thus atmospheres substantially free of molecular oxygen. Sofranko further discloses that the catalyst composition may further include chalcogen components (col. 5, lines 27-35).
Baerns teaches known chalcogen components that have good catalytic properties for oxidative methane coupling and that can be used as mixtures with metal oxides. While Baerns may disclose that the oxidative coupling takes place in the presence of oxygen or an oxygen containing gas, such a disclosure does not teach away from using CaSO4 in an atmosphere substantially free of molecular oxygen because one of ordinary skill would recognize that the catalyst would still be considered to possess good catalytic properties for oxidative methane coupling whether the oxidant need for oxidative reaction is provided from an oxygen gas or from oxygen released from a selective oxidant, and reasonably expect the chalcogen component to catalyze the oxidative reaction regardless of where the oxygen is sourced. 
Sofranko by substituting or adding a chalcogen agent comprising a sulfate salt of calcium as taught by Baerns to the catalyst composition of Sofranko because both Sofranko and Baerns are directed to oxidative coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition and teaches that oxygen needed for the reactions may be provided by the catalyst as a selective oxidant, Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane and that can be used as mixtures with metal oxides, and this merely involves substituting one known chalcogen component for another or combining catalytic components to yield a predictable result. 

In regards to the Applicant’s argument that Baerns teaches CaSO4 as a catalyst and not a reactant, the Examiner does not find the argument persuasive. Describing the sulfate salt of calcium as a catalyst for a particular reaction does not necessarily preclude the sulfate salt of calcium from reacting, degrading, or being reduced by by-products generated throughout the process, heat or any other factors that may alter the form of the compound. While catalysts may be defined as being able to be recovered “essentially unaltered”, this does not make it such that catalysts compounds are incapable of altering. Furthermore, as clearly disclosed by Sofranko, it is well known in the art that “catalysts” may serve as selective oxidants that release oxygen in the reaction zone (col. 3, lines 51-65). Therefore, the argument that Baerns denotes CaSO4 as a catalyst is not persuasive and one would still find it obvious to look to Baerns for advice regarding modifying the “catalyst” of Sofranko for the reasons discussed above.   

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sofranko et al. (U.S. Patent No. 4,777,313, cited in the IDS dated 02/11/2021), in view of Baerns et al. (U.S. Patent No. 4,939,312, cited in the IDS dated 02/11/2021) and Withers et al. (U.S. Patent No. 4,544,785, cited in the IDS dated 02/11/2021).
In regards to claims 1, 16 and 27, Sofranko discloses processes for producing olefins from a hydrocarbon feed comprising methane or C2-C5 alkanes comprising contacting, in a reactor, the hydrocarbon feed with a catalyst composition comprising reducible metal oxides at temperatures from about 500 to 1000oC (col. 8, line 29 to col. 10, line 45; Examples). Sofranko discloses that at the end of each methane contact run, the reactor is flushed with nitrogen and that the cycle is repeated (col. 10, lines 55-59; col. 13, lines 20-25). The flushing step taught by Sofranko is considered to read on the claimed purging step of the hydrocarbon feed, and since Sofranko is considered to disclose that the contacting and flushing are cycled, Sofranko is further considered to make obvious repeating the contacting and flushing steps. Sofranko further discloses that the catalyst composition may further include chalcogen components (col. 5, lines 27-35). The contacting is taught to be carried out without molecular oxygen as the catalyst serves as a selective oxidant providing oxygen for the reaction (col. 3, lines 51-64, col. 8, line 54 to col. 9, line 8) or alternatively may be carried out in the presence of a gaseous oxidant that does not comprise molecular oxygen such as oxides of nitrogen (col. 9, lines 10-21). Sofranko is therefore considered to reasonably suggest that the contacting takes place in an atmosphere substantially free of molecular oxygen. 
Sofranko, does not appear to explicitly disclose that the chalcogen component comprises CaSO4. 
However, Baerns, directed to a method of oxidative coupling of methane in the presence of catalysts, discloses that sulfate salts of elements of the 1, 2 and 4 main groups, are useful catalyst components for oxidative coupling (Abstract). Baerns explicitly discloses that sulfate salts of calcium, lead and potassium exhibit good catalytic properties for oxidative coupling (col. 3, lines 9-21). Sulfate salt of calcium, CaSO4, is considered to have an oxidation state of +6. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko by substituting or adding a chalcogen agent comprising a sulfate salt of calcium as taught by Baerns to the catalyst composition of Sofranko because both Sofranko and Baerns are directed to oxidative coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition, Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane and that can be used as mixtures with metal oxides, and this merely involves substituting one known chalcogen component for another or combining catalytic components to yield a predictable result. 
Sofranko discloses that water is co-produced during the contacting step (col. 8, lines 56-59; col. 10, lines 10-11). 
Sofranko, in view of Baerns, does not appear to explicitly disclose that the water is formed from oxygen donated by the chalcogen agent, and that the CaSO4 will be reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS. 
However, Sofranko, in view of Baerns, does disclose that methane may be contacted with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising a CaSO4 and a reducible metal oxide as discussed above.  It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the process of Sofranko, in view of Baerns, would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, one of ordinary skill in the art would reasonably conclude that during the contacting step the CaSO4 is reduced to produce a reduced oxygen transfer agent comprising at least one of CaSO3 and CaS similarly as claimed. It is noted that the Applicant has not claimed any additional steps or conditions that would allow the CaSO4 to function in a substantially different manner than the same CaSO4 in the prior art. Therefore, if the process requires any special step or condition not disclosed, then the claim is likely not enabled or the Applicant has failed to claim essential method steps.
Sofranko, in view of Baerns, does not appear to disclose introducing to the reactor a feed comprising gaseous compound of sulfur having an oxidation state of 0 to -2. 
However, Withers discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises (a) at least one reducible oxide of at least one metal, and (b) a promoting amount of at least one promoter selected from the group consisting of chalcogens and compounds thereof, wherein the chalcogens are selected from the group consisting of sulfur, selenium and tellurium (col. 3, lines 32-55; claims 1-2). Withers discloses that additional chalcogen may be incorporated by adding a chalcogen source to the gas streams and teaches an example of a suitable source of chalcogen to be hydrogen sulfide which has a sulfur oxidation state of -2 (col. 6, lines 1-2; col. 8, lines 31-35). The additional chalcogen maintains the desirable results attributed to the chalcogen component as the chalcogen component dissipates over time (col. 8, lines 6-36). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko, in view of Baerns, by introducing a feed of gaseous compound of sulfur such as hydrogen sulfide, to stabilize the oxygen transfer agent as taught by Withers, because Withers teaches that chalcogen compounds dissipate over time and are stabilized by introducing a chalcogen source, and this merely involves applying a known technique to a similar process to improve the process in a predictable manner. 

In regards to claim 2, Sofranko discloses that the hydrocarbon feed may comprise methane or C2 alkane (i.e. ethane) and that the produced olefin comprises ethylene (col. 8, lines 54-56; col. 9, lines 10-14; col. 10, lines 9-10 and 37-39).

In regards to claim 3, Sofranko discloses that the catalyst composition may comprise Mg6MnO8 and may comprise mixtures of reducible metals including mixtures of Mn with Pb (claim 4; col. 7, lines 20-40).

In regards to claim 4, Sofranko discloses that the catalyst composition comprises boron or a boron component (col. 5, lines 46-57).

In regards to claim 5, Sofranko discloses that the catalyst may comprise at least one alkali metal or compound thereof (col. 6, line 17).

In regards to claim 6, Sofranko discloses that the catalyst may comprise an alkaline earth component in form of an oxide (col. 7, lines 61-62).

In regards to claim 7, Sofranko discloses that the catalyst comprises manganese oxide and provides examples in which the manganese has a valence state of at least 3+ (col. 6, lines 14-40; col. 7, lines 20-25).

In regards to claim 8, Sofranko discloses the catalyst may comprise NaB2Mg4Mn2Ox wherein x is the number of oxygen atoms required by the valence state of the other elements and which would encompass the claimed compounds NaB2Mg4Mn2O4 and NaB2Mg4Mn2O11.5- (col. 6, lines 14-45). Sofranko further discloses that the catalyst composition may comprise an alkali metal component such as sodium hydroxide, sodium acetate, lithium hydroxide or lithium acetate (col. 7, lines 62-65).

In regards to claim 9, Sofranko discloses using similar reducible metal oxides such as manganese oxide col. 5, line 40 to col. 7, line 25). It follows that similar reducible metal oxides would also be ionically and electronically conductive and therefore it would be obvious for one of ordinary skill in the art to consider the reducible metal oxides of Sofranko as satisfying the limitation of claim 9. 

In regards to claims 10, 11 and 21, Sofranko discloses that water is co-produced during the contacting step (col. 4, line 30).
Sofranko does not appear to explicitly disclose that at least 49% of the methane is converted to oxides of carbon, at least 49% of the methane is converted to ethylene, and that the yield of ethylene is more than 67%. 
However, Sofranko, in view of Baerns and Withers, discloses contacting a similar alkane feeds with a similar agent at overlapping conditions as recited by the Applicant. It follows that with the same feed, same contacting solid and at overlapping conditions the process of Sofranko, in view of Baerns, will proceed in substantially the same manner as the Applicant’s process and yield similar results. Thus, absent evidence to the contrary, it is asserted that the process of Sofranko, in view of Baerns, may be operated to result in at least 49% of the methane being converted to oxides of carbon, at least 49% of the methane being converted to ethylene, and a yield of ethylene of more than 67% similarly as claimed. 

In regards to claim 15, Sofranko, in view of Baerns and Withers, does not appear to explicitly disclose that H2 is formed and more water than H2 is formed on a molar basis. It is noted that the claim limitation merely recites the intended result of the process step recited in claim 1. 
Sofranko, in view of Baerns and Withers, discloses contacting a feed comprising one or more alkanes with the contact solid without an oxygen-containing gas and produces water, discloses the same contacting steps as recited in the claims operated at the same temperatures and discloses the same oxygen transfer agent comprising CaSO4 and a reducible metal oxide as discussed above. It follows that with the same contacting step, same feed, CaSO4, reducible metal oxide and at overlapping temperatures, the modified process of Sofranko would proceed and function in substantially the same manner as claimed and yield the same results. Therefore, it is asserted that the modified process of Sofranko will form H2 and form more water than H2 similarly as claimed, absent evidence to the contrary. 

In regards to claims 17-18, Sofranko, in view of Baerns, does not appear to disclose that the oxygen donating chalcogen agent comprises a compound having an oxidation state greater than +3 and less than +6, or +4.
However, Sofranko does disclose that suitable chalcogen components are disclosed in U.S. Patent No. 4,544,785 (col. 5, lines 27-35).
Withers (U.S. Patent No. 4,544,785) discloses a process for converting methane to higher hydrocarbon products including ethylene (Abstract; col. 1, lines 46-48; col. 3, lines 12-13) comprising contacting methane, an alkane, with a contact solid at a temperature from 500 to 1000oC, wherein the contact solid comprises (a) at least one reducible oxide of at least one metal, and (b) a promoting amount of at least one promoter selected from the group consisting of chalcogens and compounds thereof, wherein the chalcogens are selected from the group consisting of sulfur, selenium and tellurium (col. 3, lines 32-55; claims 1-2). Withers discloses examples of chalcogen compounds having oxidation states greater than +2 (col. 6, lines 1-13), discloses that chalcogen agents enhance conversion activity and selectivity (col. 8, lines 6-14) and that the chalcogen may be incorporated into the contact solid in a solid form (col. 5, line 60 to col. 6, lines 12). Withers discloses that the source of chalcogen may include, for example, chalcogens such as SO2 which is considered to have an oxidation state of +4 (col. 6, line 1-12). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko, in view of Baerns, by adding a chalcogen component as taught by Withers to the catalyst composition during preparation or during use of the composition because Sofranko explicitly discloses that chalcogen components disclosed by Withers are useful for the process, Withers teaches that the addition of chalcogens enhances activity and selectivity, and this merely involves applying known chalcogen agents to a improve a similar process and yield predictable results, and combining known chalcogen agents in the art. 

In regards to claim 19, Baerns, discloses that sulfate salts of elements of the 1, 2 and 4 main groups, are useful catalyst components for oxidative coupling (Abstract). Baerns explicitly discloses that sulfate salts of calcium, lead and potassium exhibit good catalytic properties for oxidative coupling (col. 3, lines 9-21). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Sofranko by substituting or adding a chalcogen agent comprising a sulfate salt of calcium and a sulfate salt of lead or potassium as taught by Baerns to the catalyst composition of Sofranko because both Sofranko and Baerns are directed to oxidative coupling of methane, Sofranko reasonably suggests that chalcogen components may be added to the catalyst composition, Baerns teaches chalcogen agents comprising sulfate salts that are shown to have good catalytic properties for oxidative coupling of methane and that can be used as mixtures with metal oxides, and this merely involves substituting one known chalcogen component for another and combining catalytic components to yield a predictable result. 

In regards to claim 20, Sofranko discloses that the contacting step may be performed in a bed in a contact zone and that the GHSV may be in the range of about 600 to 40,000 hr-1 (col. 8, lines 45-50; col. 9, lines 58-62).

In regards to claim 24, Sofranko discloses that the catalyst composition will be reduced and that the process may further comprise a step of reoxidizing the reduced catalyst composition (col. 8, lines 28-35; col. 9, line 64 to col. 10, line 4).

In regards to claim 25, Sofranko discloses that a temperature range of from 500 to 1000oC, and teaches that best results for contact solids containing manganese during methane conversion are obtained at operating temperatures of about 800 to 900oC  (col. 8, lines 42-45; col. 9, lines 34-38).

In regards to claim 26, Withers discloses that additional chalcogen may be incorporated by adding a chalcogen source to the gas streams and teaches an example of a suitable source of chalcogen to be hydrogen sulfide which has a sulfur oxidation state of -2 (col. 6, lines 1-2; col. 8, lines 31-35). The additional chalcogen maintains the desirable results attributed to the chalcogen component as the chalcogen component dissipates over time (col. 8, lines 6-36). 
Withers does not appear to explicitly disclose continuously introducing the feed.
However, Withers discloses that the chalcogen source may be periodically added to the gas comprising methane, to the oxygen containing gas for regeneration, and to the solids as they recirculate between reaction and regeneration (col. 8, lines 31-37). As the chalcogen source can be added during the reaction, during regeneration or between reaction and regeneration, it would be obvious for one having ordinary skill in the art to make the addition of the chalcogen source continuous to maintain the desirable results attributed to the chalcogen component over time and since it has been held that making an operation continuous would be obvious in light of the periodic/bathwise operation of the prior art. 

In regards to claim 28, Baerns discloses that the calcium sulfate may be used individually and therefore reasonably suggest that the catalyst may consist of CaSO4 (col. 3, lines 9-21). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772